Citation Nr: 0123190	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Eligibility for financial assistance in acquiring specially 
adapted housing.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from November 1942 to 
December 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Pittsburgh, Pennsylvania, Regional Office (RO), which 
denied appellant a certificate of eligibility for assistance 
in acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a) (West 1991) and 38 C.F.R. § 3.809 (2000).  
Parenthetically, said rating decision granted a certificate 
of eligibility for assistance in acquiring necessary home 
adaptations.  See 38 U.S.C.A. § 2101(b) (West 1991) and 38 
C.F.R. § 3.809a (2000).  Special monthly compensation is in 
effect under 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(3) on account of loss of use of the hands with 
additional disabilities independently rated at 50 percent or 
more, effective June 23, 1999.  He is paid at the 
intermediate rate between 38 U.S.C.A. § 1114(m) and (n).


REMAND

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing requires that a veteran 
have permanent and total service-connected disability due to: 
(1) the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; (3) the loss or loss of 
use of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The term 
"preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d) (2000).

Service connection is in effect for loss of use of the hands, 
currently assigned a 100 percent schedular evaluation; 
residuals of frozen left foot with peripheral neuropathy, 
currently assigned a 30 percent evaluation; residuals of 
frozen right foot with peripheral neuropathy, currently 
assigned a 30 percent evaluation; and left heel scar, 
residual of a shrapnel wound, currently assigned a 10 percent 
evaluation.  

Appellant does not contend that he has blindness, nor has 
this been shown by the evidentiary record.  It appears that 
contentions are limited to entitlement for specially adapted 
housing eligibility based on the service-connected loss of 
use of the upper extremities and alleged loss of ambulation 
due to the service-connected disabilities of the lower 
extremities.  See, in particular, appellant's 
representative's March 2001 written statement and a September 
2001 informal hearing presentation.  It is argued that 
appellant's recent September 1999 Application for Annual 
Clothing Allowance indicated that he had been issued 
assistive appliances for dressing and ambulation on account 
of his service-connected disabilities of the upper and lower 
extremities; that he had not been subsequently afforded a VA 
examination to assess his ambulatory functioning; and that a 
remand is therefore warranted.  

Initial review of the evidentiary record indicates that 
although a May 1998 VA examination report stated that 
appellant's gait was normal, subsequent VA examinations 
conducted in October 1998 and July 1999 do not appear to have 
assessed or indicated whether appellant had loss of use of a 
lower extremity.  Appellant's recent September 1999 
Application for Annual Clothing Allowance indicated that, 
according to him, he had been issued assistive appliances by 
a certain VA Medical Center for dressing and ambulation on 
account of his service-connected disabilities of the upper 
and lower extremities.  However, it is unclear whether the RO 
has attempted to obtain such VA records.  It is unclear from 
the evidentiary record what type of assistive appliances may 
have been issued; whether there is any loss of use of a lower 
extremity due to service-connected disabilities; whether any 
loss of use of the lower extremities precludes locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
and whether any loss of use of one lower extremity, with 
either residuals of organic disease/injury or loss of use of 
one upper extremity, so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  

Additionally, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq.) became law.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Under the Veterans Claims Assistance Act of 2000, 
new duty to assist provisions include requiring VA to provide 
examination and medical opinion when such examination and 
opinion are necessary to make a decision on a claim.  It is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  It is also noted 
that there have been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These provisions are also for application 
while the case is undergoing remand development.

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any relevant treatment records 
(not presently associated with the claims 
folder), in his possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.  

2.  The RO should obtain any relevant VA 
clinical records (including those from 
the Pittsburgh, Pennsylvania, VA Medical 
Center dated approximately since 1999), 
particularly any records pertaining to 
crutches, canes, wheelchairs, or other 
appliances that may have been issued for 
appellant's service-connected 
disabilities; and associate them with the 
claims folder.  Any necessary assistance 
of the appellant should be solicited to 
the extent indicated.  

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).
4.  The RO should arrange appropriate 
examination(s) to determine whether 
appellant's service-connected residuals 
of frozen feet with peripheral neuropathy 
and left heel scar, residual of a 
shrapnel wound, result in loss of use of 
the lower extremities.  The examiner(s) 
should review the entire claims folder 
and express an opinion as to whether it 
is at least as likely as not that 
appellant's service-connected 
disabilities result in (a) loss of use of 
both lower extremities which precludes 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (b) 
loss of use of one lower extremity, 
together with either residuals of organic 
disease/injury or loss of use of one 
upper extremity, which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
The examination(s) report(s) should 
contain sufficiently detailed rationales 
for the medical conclusions.  

5.  The RO should review any additional 
evidence and readjudicate the issue of 
eligibility for financial assistance in 
acquiring specially adapted housing, with 
consideration of applicable laws and 
regulations.  

6.  All appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000, and the new 
regulations.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



